Case 3:17-cv-00007-GTS-ML Document 101-23 Filed 05/31/19 Page 1 of 2 ‘

 

 

VESTAL, NEW YORK 13850

December 2, 2016

Robert and Debra Spero

Vestal, NY 13850

RE: Vincent Spero

Dear Mr. and Ms. Spero,

In accordance with Education Law § 3214(3) (b), | am suspending the above-named student upon
instruction for five (5) school days, commencing Monday, December 5, 2016, and ending Friday,
December 9, 2016. It is alleged that Vincent engaged in conduct that was disorderly, insubordinate,
and endangered the education, safety, morals, health or welfare of himself or others. This may also
include bullying, cyberbullying, discrimination and/or harassment as defined in the Vestal Code. of

Conduct.

On December 1, 2016: -

During first period, Vincent met with the Assistant Principal regarding inappropriate behavior
in his period 4 math class on November 22, 2016. During that math class, Vincent had his
phone out and started playing a video loudly during group work. He was asked 2 times to pet
his phone away. He refused and began mocking the teacher. When the teacher asked him IF
he needed to leave he called her a “fucking racist.” Vincent was upset that he received
consequences and he contacted Superintendent Ahearn.

During period 4 math class, as the teacher was passing out the worksheet, Vincent said,
“Drexel” while looking at the teacher. Drexel is the name of the street the teacher lives on.
Later in period 4 math class, while working with his group Vincent said the first and middle
name of the teacher’s husband.

Towards the end of period 4 math class, Vincent and another student were talking about how
funny something would be and one of them said, “4205” which is the teacher’s house

number.

These willful acts disrupted the normal operation of the school community.

 
Case 3:17-cv-00007-GTS-ML Document 101-23 Filed 05/31/19 Page 2 of 2

Vincent Spero
December 2, 2016
Page 2

During the period of suspension, Vincent is not to attend school, enter the grounds of the district, or
attend any after-school activities. This includes athletic events or other school-related activities
(home or away). Vincent is to return to instruction on Monday, December 12, 2016, and participate
in a re-entry interview with Mrs. Caddick at 7:45 AM in the Assistant Principals’ Office.

Please note: If school is not in session due to inclement weather or for any other emergency closing
during said period of suspension, the clased days do not count as suspension days. The full
suspension period will need to be served on days school is in session; therefore, an additional day for
each missed day will be added to the suspension period.

Due to the serious nature-of Vincent's behavior, this matter will be referred to the Superintendent of
Schools for further action.

Sincerely,

Puck é Lo
Albert A. Penna
Interim Principal

pe: Mr. Ahearn
Dr, Lamash
Mrs. Caddick
Ms. Martino
Ms. Wallach
Ms. Findikyan

%
